Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Response 
The response filed on 06/15/2022 to the restriction requirement of 04/19/2022 has been received.  Applicant has elected Group I, claims 1-13 for examination. Applicant elected the following species: a) SEQ ID NO. 6 for CDR2 (claim 2i), b) SEQ ID NO 12 VH (claim 2ii), c) SEQ ID NOs: 28 and 29 for heavy and light chain, respectively (claim 9), and d) serum albumin fused to the antigen-binding protein (claim 10). Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1-16 are pending. Examiner has rejoined the inventions of Group II for the method for the treatment or amelioration of a proliferative disease or a tumorous disease comprising administering to the subject the multi-specific antigen-binding protein. Examiner has rejoined the species SEQ ID NOs: 11 (CDR2 in claim 2), 15 (VH, claim 2), and SEQ ID NOs 43, 44, 45 in claim 9. Claims 1-16 are currently allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Lo et al (2014) (WO2014144357A1; Published: 09/18/2014). Lo teaches a bispecific antibody comprising antigen binding sites for EGFR and CD16. (Pg 4 lines 1-15; Claims) However, the art does not teach the specific SEQ ID NOs of the EGFR and CD16A in the multispecific, antigen-binding protein.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/
Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/Primary Examiner, Art Unit 1642